Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of March 22, 2004

 

Among

 

OMEGA HEALTHCARE INVESTORS, INC.

 

and

 

THE GUARANTORS NAMED HEREIN

 

as Issuers,

 

and

 

DEUTSCHE BANK SECURITIES INC.,

UBS SECURITIES LLC, AND

BANC OF AMERICA SECURITIES LLC

 

as Initial Purchasers

 

7% Senior Notes due 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

 

 

 

 

2.

Exchange Offer

 

 

 

 

3.

Shelf Registration

 

 

 

 

4.

Additional Interest

 

 

 

 

5.

Registration Procedures

 

 

 

 

6.

Registration Expenses

 

 

 

 

7.

Indemnification and Contribution.

 

 

 

 

8.

Rules 144 and 144A

 

 

 

 

9.

Underwritten Registrations

 

 

 

 

10.

Miscellaneous

 

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of March 22,
2004, among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the
“Company”), the subsidiaries of the Company listed on the signature pages hereto
(collectively, and together with any entity that in the future executes a
supplemental indenture pursuant to which such entity agrees to guarantee the
Notes (as hereinafter defined), the “Guarantors,” and together with the Company,
the “Issuers”) and DEUTSCHE BANK SECURITIES INC., UBS SECURITIES LLC and BANC OF
AMERICA SECURITIES LLC as initial purchasers (the “Initial Purchasers”).

 

This Agreement is entered into in connection with the Purchase Agreement by and
among the Issuers and the Initial Purchasers, dated as of March 15, 2004 (the
“Purchase Agreement”), which provides for, among other things, the sale by the
Company to the Initial Purchasers of $200,000,000 aggregate principal amount of
the Company’s 7% Senior Notes due 2014 (the “Notes”) guaranteed on a senior
basis by the Guarantors (the “Guarantees”).  In order to induce the Initial
Purchasers to enter into the Purchase Agreement, the Issuers have agreed to
provide the registration rights set forth in this Agreement for the benefit of
the Initial Purchasers and any subsequent holder or holders of the Notes.  The
execution and delivery of this Agreement is a condition to the Initial
Purchasers’ obligation to purchase the Notes under the Purchase Agreement.

 

The parties hereby agree as follows:


 


1.                                       DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

Additional Interest:  See Section 4(a) hereof.

 

Advice:  See the last paragraph of Section 5 hereof.

 

Agreement:  See the introductory paragraphs hereto.

 

Applicable Period:  See Section 2(b) hereof.

 

Business Day:  Any day that is not a Saturday, Sunday or a day on which banking
institutions in New York or Maryland are authorized or required by law to be
closed.

 

Company:  See the introductory paragraphs hereto.

 

--------------------------------------------------------------------------------


 

Effectiveness Date:  With respect to (i) the Exchange Offer Registration
Statement, the 180th day after the Issue Date and (ii) any Shelf Registration
Statement, the 90th day after the Filing Date with respect thereto; provided,
however, that if the Effectiveness Date would otherwise fall on a day that is
not a Business Day, then the Effectiveness Date shall be the next succeeding
Business Day.

 

Effectiveness Period:  See Section 3(a) hereof.

 

Event Date:  See Section 4(b) hereof.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

 

Exchange Notes:  See Section 2(a) hereof.

 

Exchange Offer:  See Section 2(a) hereof.

 

Exchange Offer Registration Statement:  See Section 2(a) hereof.

 

Filing Date:  (A) If no Registration Statement has been filed by the Company
pursuant to this Agreement, the 90th day after the Issue Date; and (B) in any
other case (which may be applicable notwithstanding the consummation of the
Exchange Offer), the 90th day after the delivery of a Shelf Notice as required
pursuant to Section 2(c) hereof; provided, however, that if the Filing Date
would otherwise fall on a day that is not a Business Day, then the Filing Date
shall be the next succeeding Business Day.

 

Guarantees:  See the introductory paragraphs hereto.

 

Guarantors:  See the introductory paragraphs hereto.

 

Holder:  Any holder of a Registrable Note or Registrable Notes.

 

Indenture:  The Indenture, dated as of March 22, 2004, by and among the Company,
the Guarantors, and U.S. Bank National Association, as Trustee, pursuant to
which the Notes are being issued, as amended or supplemented from time to time
in accordance with the terms thereof.

 

Information:  See Section 5(o) hereof.

 

Initial Purchasers:  See the introductory paragraphs hereto.

 

Initial Shelf Registration:  See Section 3(a) hereof.

 

Inspectors:  See Section 5(o) hereof.

 

2

--------------------------------------------------------------------------------


 

Issue Date:  March 22, 2004, the date of original issuance of the Notes.

 

Issuers:  See the introductory paragraphs hereto.

 

NASD:  See Section 5(s) hereof.

 

Notes:  See the introductory paragraphs hereto.

 

Participant:  See Section 7(a) hereof.

 

Participating Broker-Dealer:  See Section 2(b) hereof.

 

Person:  An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

 

Private Exchange:  See Section 2(b) hereof.

 

Private Exchange Notes:  See Section 2(b) hereof.

 

Prospectus:  The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A under the
Securities Act and any term sheet filed pursuant to Rule 434 under the
Securities Act), as amended or supplemented by any prospectus supplement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

Purchase Agreement:  See the introductory paragraphs hereof.

 

Records:  See Section 5(o) hereof.

 

Registrable Notes:  Each Note (and the related Guarantees) upon its original
issuance and at all times subsequent thereto, each Exchange Note (and the
related Guarantees) as to which Section 2(c)(iv) hereof is applicable upon
original issuance and at all times subsequent thereto and each Private Exchange
Note (and the related Guarantees) upon original issuance thereof and at all
times subsequent thereto, until, in each case, the earliest to occur of (i) a
Registration Statement (other than, with respect to any Exchange Note as to
which Section 2(c)(iv) hereof is applicable, the Exchange Offer Registration
Statement) covering such Note, Exchange Note or Private Exchange Note has been
declared effective by the SEC, (ii) such Note has been exchanged pursuant to the
Exchange Offer for an Exchange Note or Exchange Notes

 

3

--------------------------------------------------------------------------------


 

(and the related Guarantees) that may be resold without restriction under state
and federal securities laws, (iii) such Note, Exchange Note or Private Exchange
Note (and the related Guarantees), as the case may be, ceases to be outstanding
for purposes of the Indenture or (iv) such Note, Exchange Note or Private
Exchange Note (and the related Guarantees), as the case may be, may be resold
without restriction pursuant to Rule 144(k) (as amended or replaced) under the
Securities Act.

 

Registration Statement:  Any registration statement of the Company that covers
any of the Notes, the Exchange Notes or the Private Exchange Notes (and the
related Guarantees) filed with the SEC under the Securities Act, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits, and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

Rule 144:  Rule 144 under the Securities Act.

 

Rule 144A:  Rule 144A under the Securities Act.

 

Rule 405:  Rule 405 under the Securities Act.

 

Rule 415:  Rule 415 under the Securities Act.

 

Rule 424:  Rule 424 under the Securities Act.

 

SEC:  The U.S. Securities and Exchange Commission.

 

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

Shelf Notice:  See Section 2(c) hereof.

 

Shelf Registration:  See Section 3(b) hereof.

 

Shelf Registration Statement:  Any Registration Statement relating to a Shelf
Registration.

 

Shelf Suspension Period:  See Section 3(a) hereof.

 

Subsequent Shelf Registration:  See Section 3(b) hereof.

 

TIA:  The Trust Indenture Act of 1939, as amended.

 

Trustee:  The trustee under the Indenture and the trustee (if any) under any
indenture governing the Exchange Notes and Private Exchange Notes (and the
related Guarantees).

 

4

--------------------------------------------------------------------------------


 

Underwritten registration or underwritten offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

Except as otherwise specifically provided, all references in this Agreement to
acts, laws, statutes, rules, regulations, releases, forms, no-action letters and
other regulatory requirements (collectively, “Regulatory Requirements”) shall be
deemed to refer also to any amendments thereto and all subsequent Regulatory
Requirements adopted as a replacement thereto having substantially the same
effect therewith; provided that Rule 144 shall not be deemed to amend or replace
Rule 144A.

 


2.                                       EXCHANGE OFFER


 


(A)                                  UNLESS THE EXCHANGE OFFER WOULD VIOLATE
APPLICABLE LAW OR ANY APPLICABLE INTERPRETATION OF THE STAFF OF THE SEC, THE
ISSUERS SHALL USE THEIR REASONABLE BEST EFFORTS TO FILE WITH THE SEC, NO LATER
THAN THE FILING DATE, A REGISTRATION STATEMENT (THE “EXCHANGE OFFER REGISTRATION
STATEMENT”) ON AN APPROPRIATE REGISTRATION FORM WITH RESPECT TO A REGISTERED
OFFER (THE “EXCHANGE OFFER”) TO EXCHANGE ANY AND ALL OF THE REGISTRABLE NOTES
FOR A LIKE AGGREGATE PRINCIPAL AMOUNT OF DEBT SECURITIES OF THE COMPANY (THE
“EXCHANGE NOTES”), GUARANTEED ON A SENIOR BASIS BY THE GUARANTORS, THAT ARE
IDENTICAL IN ALL MATERIAL RESPECTS TO THE NOTES, EXCEPT THAT (I) THE EXCHANGE
NOTES SHALL CONTAIN NO RESTRICTIVE LEGEND THEREON AND (II) INTEREST THEREON
SHALL ACCRUE FROM THE LAST DATE ON WHICH INTEREST WAS PAID ON THE NOTES OR, IF
NO SUCH INTEREST HAS BEEN PAID, FROM THE ISSUE DATE, AND WHICH ARE ENTITLED TO
THE BENEFITS OF THE INDENTURE OR A TRUST INDENTURE WHICH IS IDENTICAL IN ALL
MATERIAL RESPECTS TO THE INDENTURE (OTHER THAN SUCH CHANGES TO THE INDENTURE OR
ANY SUCH IDENTICAL TRUST INDENTURE AS ARE NECESSARY TO COMPLY WITH THE TIA) AND
WHICH, IN EITHER CASE, HAS BEEN QUALIFIED UNDER THE TIA.  THE EXCHANGE OFFER
SHALL COMPLY WITH ALL APPLICABLE TENDER OFFER RULES AND REGULATIONS UNDER THE
EXCHANGE ACT AND OTHER APPLICABLE LAWS.  THE ISSUERS SHALL (X) USE THEIR
RESPECTIVE REASONABLE BEST EFFORTS TO CAUSE THE EXCHANGE OFFER REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT ON OR BEFORE THE
EFFECTIVENESS DATE; (Y) KEEP THE EXCHANGE OFFER OPEN FOR AT LEAST 30 DAYS (OR
LONGER IF REQUIRED BY APPLICABLE LAW) AFTER THE DATE THAT NOTICE OF THE EXCHANGE
OFFER IS MAILED TO HOLDERS; AND (Z) CONSUMMATE THE EXCHANGE OFFER ON OR PRIOR TO
THE 210TH DAY FOLLOWING THE ISSUE DATE.


 

Each Holder (including, without limitation, each Participating Broker-Dealer)
who participates in the Exchange Offer will be required to represent to the
Issuers in writing (which may be contained in the applicable letter of
transmittal) that:  (i) any Exchange Notes acquired in exchange for Registrable
Notes tendered are being acquired in the ordinary course of business of the
Person receiving such Exchange Notes, whether or not such recipient is such
Holder itself; (ii) at the time of the commencement or consummation of the
Exchange Offer neither such Holder nor, to the actual knowledge of such Holder,
any other Person receiving Exchange Notes from such Holder has an arrangement or
understanding with any Person to participate in the distribution of the Exchange
Notes in violation of the provisions of

 

5

--------------------------------------------------------------------------------


 

the Securities Act; (iii) neither the Holder nor, to the actual knowledge of
such Holder, any other Person receiving Exchange Notes from such Holder is an
“affiliate” (as defined in Rule 405) of the Company or, if it is an affiliate of
the Company, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable and will provide
information to be included in the Shelf Registration Statement in accordance
with Section 5 hereof in order to have their Notes included in the Shelf
Registration Statement and benefit from the provisions regarding Additional
Interest in Section 4 hereof; (iv) neither such Holder nor, to the actual
knowledge of such Holder, any other Person receiving Exchange Notes from such
Holder is engaging in or intends to engage in a distribution of the Exchange
Notes; and (v) if such Holder is a Participating Broker-Dealer, such Holder has
acquired the Registrable Notes as a result of market-making activities or other
trading activities and that it will comply with the applicable provisions of the
Securities Act (including, but not limited to, the prospectus delivery
requirements thereunder).

 

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply, mutatis mutandis, solely
with respect to Registrable Notes that are Private Exchange Notes, Exchange
Notes as to which Section 2(c)(iv) is applicable and Exchange Notes held by
Participating Broker-Dealers, and the Company shall have no further obligation
to register Registrable Notes (other than Private Exchange Notes and Exchange
Notes as to which clause 2(c)(iv) hereof applies) pursuant to Section 3 hereof.

 

No securities other than the Exchange Notes shall be included in the Exchange
Offer Registration Statement.

 


(B)                                 THE ISSUERS SHALL INCLUDE WITHIN THE
PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT A SECTION
ENTITLED “PLAN OF DISTRIBUTION,” REASONABLY ACCEPTABLE TO THE INITIAL
PURCHASERS, WHICH SHALL CONTAIN A SUMMARY STATEMENT OF THE POSITIONS TAKEN OR
POLICIES MADE BY THE STAFF OF THE SEC WITH RESPECT TO THE POTENTIAL
“UNDERWRITER” STATUS OF ANY BROKER-DEALER THAT IS THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF EXCHANGE NOTES RECEIVED BY SUCH
BROKER-DEALER IN THE EXCHANGE OFFER (A “PARTICIPATING BROKER-DEALER”), WHETHER
SUCH POSITIONS OR POLICIES HAVE BEEN PUBLICLY DISSEMINATED BY THE STAFF OF THE
SEC OR SUCH POSITIONS OR POLICIES REPRESENT THE PREVAILING VIEWS OF THE STAFF OF
THE SEC.  SUCH “PLAN OF DISTRIBUTION” SECTION SHALL ALSO EXPRESSLY PERMIT, TO
THE EXTENT PERMITTED BY APPLICABLE POLICIES AND REGULATIONS OF THE SEC, THE USE
OF THE PROSPECTUS BY ALL PERSONS SUBJECT TO THE PROSPECTUS DELIVERY REQUIREMENTS
OF THE SECURITIES ACT, INCLUDING, TO THE EXTENT PERMITTED BY APPLICABLE POLICIES
AND REGULATIONS OF THE SEC, ALL PARTICIPATING BROKER-DEALERS, AND INCLUDE A
STATEMENT DESCRIBING THE MEANS BY WHICH PARTICIPATING BROKER-DEALERS MAY RESELL
THE EXCHANGE NOTES IN COMPLIANCE WITH THE SECURITIES ACT.


 

The Issuers shall use their respective reasonable best efforts to keep the
Exchange Offer Registration Statement effective and to amend and supplement the
Prospectus

 

6

--------------------------------------------------------------------------------


 

contained therein in order to permit such Prospectus to be lawfully delivered by
all Persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as is necessary to comply with applicable law in
connection with any resale of the Exchange Notes; provided, however, that such
period shall not be required to exceed 90 days or such longer period if extended
pursuant to the last paragraph of Section 5 hereof (the “Applicable Period”).

 

If, prior to consummation of the Exchange Offer, the Initial Purchasers hold any
Notes acquired by them that have the status of an unsold allotment in the
initial distribution, the Issuers, upon the request of the Initial Purchasers,
shall simultaneously with the delivery of the Exchange Notes issue and deliver
to the Initial Purchasers, in exchange (the “Private Exchange”) for such Notes
held by any such Holder, a like principal amount of notes (the “Private Exchange
Notes”) of the Company, guaranteed by the Guarantors, that are identical in all
material respects to the Exchange Notes except for the placement of a
restrictive legend on such Private Exchange Notes.  The Private Exchange Notes
shall be issued pursuant to the same indenture as the Exchange Notes and bear
the same CUSIP number as the Exchange Notes if permitted by the CUSIP Service
Bureau.

 

In connection with the Exchange Offer, the Issuers shall:

 


(1)                                  MAIL, OR CAUSE TO BE MAILED, TO EACH HOLDER
OF RECORD ENTITLED TO PARTICIPATE IN THE EXCHANGE OFFER A COPY OF THE PROSPECTUS
FORMING PART OF THE EXCHANGE OFFER REGISTRATION STATEMENT, TOGETHER WITH AN
APPROPRIATE LETTER OF TRANSMITTAL AND RELATED DOCUMENTS;


 


(2)                                  USE THEIR RESPECTIVE REASONABLE BEST
EFFORTS TO KEEP THE EXCHANGE OFFER OPEN FOR NOT LESS THAN 30 DAYS AFTER THE DATE
THAT NOTICE OF THE EXCHANGE OFFER IS MAILED TO HOLDERS (OR LONGER IF REQUIRED BY
APPLICABLE LAW);


 


(3)                                  UTILIZE THE SERVICES OF A DEPOSITARY FOR
THE EXCHANGE OFFER WITH AN ADDRESS IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW
YORK;


 


(4)                                  PERMIT HOLDERS TO WITHDRAW TENDERED NOTES
AT ANY TIME PRIOR TO THE CLOSE OF BUSINESS, NEW YORK TIME, ON THE LAST BUSINESS
DAY ON WHICH THE EXCHANGE OFFER REMAINS OPEN; AND


 


(5)                                  OTHERWISE COMPLY IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS.


 

As soon as practicable after the close of the Exchange Offer and the Private
Exchange, if any, the Issuers shall:

 

7

--------------------------------------------------------------------------------


 


(1)                                  ACCEPT FOR EXCHANGE ALL REGISTRABLE NOTES
VALIDLY TENDERED AND NOT VALIDLY WITHDRAWN PURSUANT TO THE EXCHANGE OFFER AND
THE PRIVATE EXCHANGE, IF ANY;


 


(2)                                  DELIVER TO THE TRUSTEE FOR CANCELLATION ALL
REGISTRABLE NOTES SO ACCEPTED FOR EXCHANGE; AND


 


(3)                                  CAUSE THE TRUSTEE TO AUTHENTICATE AND
DELIVER PROMPTLY TO EACH HOLDER OF NOTES, EXCHANGE NOTES OR PRIVATE EXCHANGE
NOTES, AS THE CASE MAY BE, EQUAL IN PRINCIPAL AMOUNT TO THE NOTES OF SUCH HOLDER
SO ACCEPTED FOR EXCHANGE; PROVIDED THAT, IN THE CASE OF ANY NOTES HELD IN GLOBAL
FORM BY A DEPOSITARY, AUTHENTICATION AND DELIVERY TO SUCH DEPOSITARY OF ONE OR
MORE REPLACEMENT NOTES IN GLOBAL FORM IN AN EQUIVALENT PRINCIPAL AMOUNT THERETO
FOR THE ACCOUNT OF SUCH HOLDERS IN ACCORDANCE WITH THE INDENTURE SHALL SATISFY
SUCH AUTHENTICATION AND DELIVERY REQUIREMENT.


 

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or Private Exchange, as the
case may be, does not violate applicable law or any applicable interpretation of
the staff of the SEC; (ii) no action or proceeding shall have been instituted or
threatened in any court or by any governmental agency which might materially
impair the ability of the Issuers to proceed with the Exchange Offer or the
Private Exchange, and no material adverse development shall have occurred in any
existing action or proceeding with respect to the Issuers; and (iii) all
governmental approvals shall have been obtained, which approvals the Issuers
deem necessary for the consummation of the Exchange Offer or Private Exchange.

 

The Exchange Notes and the Private Exchange Notes shall be issued under (i) the
Indenture or (ii) an indenture identical in all material respects to the
Indenture and which, in either case, has been qualified under the TIA or is
exempt from such qualification and shall provide that the Exchange Notes shall
not be subject to the transfer restrictions set forth in the Indenture.  The
Indenture or such indenture shall provide that the Exchange Notes, the Private
Exchange Notes and the Notes shall vote and consent together on all matters as
one class and that none of the Exchange Notes, the Private Exchange Notes or the
Notes will have the right to vote or consent as a separate class on any matter.

 


(C)                                  IF, (I) BECAUSE OF ANY CHANGE IN LAW OR IN
CURRENTLY PREVAILING INTERPRETATIONS OF THE STAFF OF THE SEC, THE ISSUERS ARE
NOT PERMITTED TO EFFECT THE EXCHANGE OFFER, (II) THE EXCHANGE OFFER IS NOT
CONSUMMATED WITHIN 210 DAYS OF THE ISSUE DATE, (III) THE INITIAL PURCHASERS OR
ANY OTHER HOLDER OF PRIVATE EXCHANGE NOTES SO REQUESTS IN WRITING TO THE COMPANY
AT ANY TIME AFTER THE CONSUMMATION OF THE EXCHANGE OFFER, OR (IV) IN THE CASE OF
ANY HOLDER THAT PARTICIPATES IN THE EXCHANGE OFFER, SUCH HOLDER DOES NOT RECEIVE
EXCHANGE NOTES ON THE DATE OF THE EXCHANGE THAT MAY BE SOLD WITHOUT RESTRICTION
UNDER STATE AND FEDERAL SECURITIES LAWS (OTHER THAN DUE SOLELY TO THE STATUS OF
SUCH HOLDER AS AN AFFILIATE OF THE COMPANY WITHIN THE MEANING OF THE SECURITIES
ACT) AND SO NOTIFIES THE COMPANY WITHIN 30 DAYS AFTER SUCH HOLDER FIRST BECOMES
AWARE OF SUCH RESTRICTIONS, IN THE CASE OF EACH OF CLAUSES (I) TO AND


 


8

--------------------------------------------------------------------------------



 


INCLUDING (IV) OF THIS SENTENCE, THEN THE ISSUERS SHALL PROMPTLY DELIVER TO THE
HOLDERS AND THE TRUSTEE WRITTEN NOTICE THEREOF (THE “SHELF NOTICE”) AND SHALL
FILE A SHELF REGISTRATION PURSUANT TO SECTION 3 HEREOF.


 


3.                                       SHELF REGISTRATION


 

If at any time a Shelf Notice is delivered as contemplated by Section 2(c)
hereof, then:

 

(a)                                  Shelf Registration.  The Issuers shall as
promptly as practicable file with the SEC a Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 covering all of
the Registrable Notes (the “Initial Shelf Registration”).  The Issuers shall use
their respective reasonable best efforts to file with the SEC the Initial Shelf
Registration on or prior to the applicable Filing Date.  The Initial Shelf
Registration shall be on Form S-3 or another appropriate form permitting
registration of such Registrable Notes for resale by Holders in the manner or
manners designated by them (including, without limitation, one or more
underwritten offerings).  The Issuers shall not permit any securities other than
the Registrable Notes and the Guarantees to be included in the Initial Shelf
Registration or any Subsequent Shelf Registration (as defined below).

 

The Issuers shall use their respective reasonable best efforts to cause the
Shelf Registration to be declared effective under the Securities Act on or prior
to the Effectiveness Date and to keep the Initial Shelf Registration
continuously effective under the Securities Act until the date that is two years
from the Issue Date or such shorter period ending when all Registrable Notes
covered by the Initial Shelf Registration have been sold in the manner set forth
and as contemplated in the Initial Shelf Registration or, if applicable, a
Subsequent Shelf Registration (the “Effectiveness Period”); provided, however,
that the Effectiveness Period in respect of the Initial Shelf Registration shall
be extended to the extent required to permit dealers to comply with the
applicable prospectus delivery requirements of Rule 174 under the Securities Act
and as otherwise provided herein and shall be subject to reduction to the extent
that the applicable provisions of Rule 144(k) are amended or revised to reduce
the two year holding period set forth therein.  Notwithstanding anything to the
contrary in this Agreement, at any time, the Company may delay the filing of any
Initial Shelf Registration Statement or delay or suspend the effectiveness
thereof, for a reasonable period of time, but not in excess of an aggregate of
90 days in any calendar year (a “Shelf Suspension Period”), if the Board of
Directors of the Company determines reasonably and in good faith that the filing
of any such Initial Shelf Registration Statement or the continuing effectiveness
thereof would require the disclosure of non-public material information that, in
the reasonable judgment of the Board of Directors of the Company, would be
detrimental to the Company if so disclosed or would otherwise materially

 

9

--------------------------------------------------------------------------------


 

adversely affect a financing, acquisition, disposition, merger or other material
transaction.

 

(b)                                 Withdrawal of Stop Orders; Subsequent Shelf
Registrations.  If the Initial Shelf Registration or any Subsequent Shelf
Registration ceases to be effective for any reason at any time during the
Effectiveness Period (other than because of the sale of all of the Notes
registered thereunder), the Issuers shall use their respective reasonable best
efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend such Shelf Registration Statement in a manner to obtain
the withdrawal of the order suspending the effectiveness thereof, or file an
additional Shelf Registration Statement pursuant to Rule 415 covering all of the
Registrable Notes covered by and not sold under the Initial Shelf Registration
or an earlier Subsequent Shelf Registration (each, a “Subsequent Shelf
Registration”).  If a Subsequent Shelf Registration is filed, the Issuers shall
use their respective reasonable best efforts to cause the Subsequent Shelf
Registration to be declared effective under the Securities Act as soon as
practicable after such filing and to keep such subsequent Shelf Registration
continuously effective for a period equal to the number of days in the
Effectiveness Period less the aggregate number of days during which the Initial
Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective.  As used herein the term “Shelf Registration” means the
Initial Shelf Registration and any Subsequent Shelf Registration.

 

(c)                                  Supplements and Amendments.  The Issuers
shall promptly supplement and amend the Shelf Registration if required by the
rules, regulations or instructions applicable to the registration form used for
such Shelf Registration, if required by the Securities Act, or if reasonably
requested by the Holders of a majority in aggregate principal amount of the
Registrable Notes (or their counsel) covered by such Registration Statement with
respect to the information included therein with respect to one or more of such
Holders, or by any underwriter of such Registrable Notes with respect to the
information included therein with respect to such underwriter.

 


4.                                       ADDITIONAL INTEREST


 


(A)                                  THE ISSUERS AND THE INITIAL PURCHASERS
AGREE THAT THE HOLDERS WILL SUFFER DAMAGES IF THE ISSUERS FAIL TO FULFILL THEIR
OBLIGATIONS UNDER SECTION 2 OR SECTION 3 HEREOF AND THAT IT WOULD NOT BE
FEASIBLE TO ASCERTAIN THE EXTENT OF SUCH DAMAGES WITH PRECISION.  ACCORDINGLY,
THE ISSUERS AGREE TO PAY, JOINTLY AND SEVERALLY, AS LIQUIDATED DAMAGES,
ADDITIONAL INTEREST ON THE NOTES (“ADDITIONAL INTEREST”) UNDER THE CIRCUMSTANCES
AND TO THE EXTENT SET FORTH BELOW (EACH OF WHICH SHALL BE GIVEN INDEPENDENT
EFFECT):


 

(I)                                     IF (A) NEITHER THE EXCHANGE OFFER
REGISTRATION STATEMENT NOR THE INITIAL SHELF REGISTRATION HAS BEEN FILED ON OR
PRIOR TO THE FILING DATE APPLICABLE THERETO OR

 

10

--------------------------------------------------------------------------------


 

(B) NOTWITHSTANDING THAT THE ISSUERS HAVE CONSUMMATED OR WILL CONSUMMATE THE
EXCHANGE OFFER, THE ISSUERS ARE REQUIRED TO FILE A SHELF REGISTRATION AND SUCH
SHELF REGISTRATION IS NOT FILED ON OR PRIOR TO THE FILING DATE APPLICABLE
THERETO, THEN, COMMENCING ON THE DAY AFTER ANY SUCH FILING DATE, ADDITIONAL
INTEREST SHALL ACCRUE ON THE PRINCIPAL AMOUNT OF THE REGISTRABLE NOTES AT A RATE
OF 0.50% PER ANNUM FOR THE FIRST 90 DAYS IMMEDIATELY FOLLOWING SUCH APPLICABLE
FILING DATE, AND SUCH ADDITIONAL INTEREST RATE SHALL INCREASE BY AN ADDITIONAL
0.50% PER ANNUM AT THE BEGINNING OF EACH SUBSEQUENT 90-DAY PERIOD; OR

 

(II)                                  IF (A) NEITHER THE EXCHANGE OFFER
REGISTRATION STATEMENT NOR THE INITIAL SHELF REGISTRATION IS DECLARED EFFECTIVE
BY THE SEC ON OR PRIOR TO THE EFFECTIVENESS DATE APPLICABLE THERETO OR
(B) NOTWITHSTANDING THAT THE ISSUERS HAVE CONSUMMATED OR WILL CONSUMMATE THE
EXCHANGE OFFER, THE ISSUERS ARE REQUIRED TO FILE A SHELF REGISTRATION AND SUCH
SHELF REGISTRATION IS NOT DECLARED EFFECTIVE BY THE SEC ON OR PRIOR TO THE
EFFECTIVENESS DATE APPLICABLE TO SUCH SHELF REGISTRATION, THEN, COMMENCING ON
THE DAY AFTER SUCH EFFECTIVENESS DATE, ADDITIONAL INTEREST SHALL ACCRUE ON THE
PRINCIPAL AMOUNT OF THE REGISTRABLE NOTES AT A RATE OF 0.50% PER ANNUM FOR THE
FIRST 90 DAYS IMMEDIATELY FOLLOWING THE DAY AFTER SUCH EFFECTIVENESS DATE, AND
SUCH ADDITIONAL INTEREST RATE SHALL INCREASE BY AN ADDITIONAL 0.50% PER ANNUM AT
THE BEGINNING OF EACH SUBSEQUENT 90-DAY PERIOD; OR

 

(III)                               IF (A) THE ISSUERS HAVE NOT EXCHANGED
EXCHANGE NOTES FOR ALL NOTES VALIDLY TENDERED IN ACCORDANCE WITH THE TERMS OF
THE EXCHANGE OFFER ON OR PRIOR TO THE 45TH DAY AFTER THE APPLICABLE
EFFECTIVENESS DATE OR (B) IF APPLICABLE, A SHELF REGISTRATION HAS BEEN DECLARED
EFFECTIVE AND SUCH SHELF REGISTRATION CEASES TO BE EFFECTIVE AT ANY TIME DURING
THE EFFECTIVENESS PERIOD, THEN ADDITIONAL INTEREST SHALL ACCRUE ON THE PRINCIPAL
AMOUNT OF THE NOTES NOT SO EXCHANGED IN THE CASE OF (A) OR THE REGISTRABLE NOTES
IN THE CASE OF (B) AT A RATE OF 0.50% PER ANNUM FOR THE FIRST 90 DAYS COMMENCING
ON THE (X) 46TH DAY AFTER APPLICABLE EFFECTIVENESS DATE, IN THE CASE OF (A)
ABOVE, OR (Y) THE DAY SUCH SHELF REGISTRATION CEASES TO BE EFFECTIVE IN THE CASE
OF (B) ABOVE, AND SUCH ADDITIONAL INTEREST RATE SHALL INCREASE BY AN ADDITIONAL
0.50% PER ANNUM AT THE BEGINNING OF EACH SUCH SUBSEQUENT 90-DAY PERIOD;

 

provided, however, that the Additional Interest rate on the Notes may not accrue
under more than one of the foregoing clauses (i) - (iii) at any one time and at
no time shall the aggregate amount of Additional Interest accruing exceed in the
aggregate 2.0% per annum; provided, further, however, that (1) upon the filing
of the applicable Exchange Offer Registration Statement or the applicable Shelf
Registration as required hereunder (in the case of clause (i) above of this
Section 4), (2) upon the effectiveness of the Exchange Offer Registration
Statement or the applicable Shelf Registration Statement as required hereunder
(in the case of clause (ii) of this Section 4), or (3) upon the exchange of the
Exchange Notes for all Notes tendered (in the case of clause (iii)(A) of this
Section 4), or upon the effectiveness of the applicable Shelf

 

11

--------------------------------------------------------------------------------


 

Registration Statement which had ceased to remain effective (in the case of
(iii)(B) of this Section 4), Additional Interest on the Notes in respect of
which such events relate as a result of such clause (or the relevant subclause
thereof), as the case may be, shall cease to accrue.  Notwithstanding any other
provision of this Section 4, the Issuer shall not be obligated to pay Additional
Interest provided in Sections 4(a)(i)(B), 4(a)(ii)(B) or 4(a)(iii)(B) during a
Shelf Suspension Period permitted by Section 3(a) hereof.

 


(B)                                 THE ISSUERS SHALL NOTIFY THE TRUSTEE WITHIN
ONE BUSINESS DAY AFTER EACH AND EVERY DATE ON WHICH AN EVENT OCCURS IN RESPECT
OF WHICH ADDITIONAL INTEREST IS REQUIRED TO BE PAID (AN “EVENT DATE”).  ANY
AMOUNTS OF ADDITIONAL INTEREST DUE PURSUANT TO (A)(I), (A)(II) OR (A)(III) OF
THIS SECTION 4 WILL BE PAYABLE IN CASH SEMIANNUALLY ON EACH OCTOBER 1 AND APRIL
1 (TO THE HOLDERS OF RECORD ON THE SEPTEMBER 15 AND MARCH 15 IMMEDIATELY
PRECEDING SUCH DATES), COMMENCING WITH THE FIRST SUCH DATE OCCURRING AFTER ANY
SUCH ADDITIONAL INTEREST COMMENCES TO ACCRUE.  THE AMOUNT OF ADDITIONAL INTEREST
WILL BE DETERMINED BY MULTIPLYING THE APPLICABLE ADDITIONAL INTEREST RATE BY THE
PRINCIPAL AMOUNT OF THE REGISTRABLE NOTES, MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS SUCH ADDITIONAL INTEREST RATE WAS
APPLICABLE DURING SUCH PERIOD (DETERMINED ON THE BASIS OF A 360 DAY YEAR
COMPRISED OF TWELVE 30 DAY MONTHS AND, IN THE CASE OF A PARTIAL MONTH, THE
ACTUAL NUMBER OF DAYS ELAPSED), AND THE DENOMINATOR OF WHICH IS 360.


 


5.                                       REGISTRATION PROCEDURES


 

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Issuers shall effect such registrations to permit the
sale of the securities covered thereby in accordance with the intended method or
methods of disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Company hereunder each of the Issuers shall:

 

(a)                                  Prepare and file with the SEC prior to the
applicable Filing Date a Registration Statement or Registration Statements as
prescribed by Section 2 or 3 hereof, and use their respective reasonable best
efforts to cause each such Registration Statement to become effective and remain
effective as provided herein; provided, however, that if (1) such filing is
pursuant to Section 3 hereof or (2) a Prospectus contained in the Exchange Offer
Registration Statement filed pursuant to Section 2 hereof is required to be
delivered under the Securities Act by any Participating Broker-Dealer who seeks
to sell Exchange Notes during the Applicable Period relating thereto from whom
the Company has received prior written notice that it will be a Participating
Broker-Dealer in the Exchange Offer, before filing any Registration Statement or
Prospectus or any amendments or supplements thereto, the Issuers shall furnish
to and afford the Holders of the Registrable Notes covered by such Registration
Statement (with respect to a Registration Statement filed pursuant to Section 3
hereof) or each such Participating Broker-Dealer (with respect to any such
Registration Statement), as

 

12

--------------------------------------------------------------------------------


 

the case may be, their counsel and the managing underwriters, if any, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed (in each case at least five Business Days prior to
such filing).  The Issuers shall not file any Registration Statement or
Prospectus or any amendments or supplements thereto if the Holders of a majority
in aggregate principal amount of the Registrable Notes covered by such
Registration Statement, their counsel, or the managing underwriters, if any,
shall reasonably object on a timely basis.

 

(b)                                 Use its reasonable best efforts to prepare
and file with the SEC such amendments and post-effective amendments to each
Shelf Registration Statement or Exchange Offer Registration Statement, as the
case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period, the Applicable Period or
until consummation of the Exchange Offer, as the case may be; cause the related
Prospectus to be supplemented by any Prospectus supplement required by
applicable law, and as so supplemented to be filed pursuant to Rule 424; and
comply with the provisions of the Securities Act and the Exchange Act applicable
to it with respect to the disposition of all securities covered by such
Registration Statement as so amended or in such Prospectus as so supplemented
and with respect to the subsequent resale of any securities being sold by an
Participating Broker-Dealer covered by any such Prospectus.  The Company shall
be deemed not to have used its reasonable best efforts to keep a Registration
Statement effective if such Issuer voluntarily takes any action that would
result in selling Holders of the Registrable Notes covered thereby or
Participating Broker-Dealers seeking to sell Exchange Notes not being able to
sell such Registrable Notes or such Exchange Notes during that period unless
such action is required by applicable law or permitted by this Agreement.

 

(c)                                  If (1) a Shelf Registration is filed
pursuant to Section 3 hereof, or (2) a Prospectus contained in the Exchange
Offer Registration Statement filed pursuant to Section 2 hereof is required to
be delivered under the Securities Act by any Participating Broker-Dealer who
seeks to sell Exchange Notes during the Applicable Period relating thereto from
whom the Company has received written notice that it will be a Participating
Broker-Dealer in the Exchange Offer, notify the selling Holders of Registrable
Notes (with respect to a Registration Statement filed pursuant to Section 3
hereof), or each such Participating Broker-Dealer (with respect to any such
Registration Statement), as the case may be, their counsel and the managing
underwriters, if any, promptly (but in any event within one business day), and
confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective under the Securities Act (including in such notice a written statement
that any Holder may, upon request, obtain, at the sole expense of the Company,
one conformed copy of such Registration Statement or

 

13

--------------------------------------------------------------------------------


 

post-effective amendment including financial statements and schedules, documents
incorporated or deemed to be incorporated by reference and exhibits), (ii) of
the issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or of any order preventing or suspending the use of any
preliminary prospectus or the initiation of any proceedings for that purpose,
(iii) if at any time when a prospectus is required by the Securities Act to be
delivered in connection with sales of the Registrable Notes or resales of
Exchange Notes by Participating Broker-Dealers the representations and
warranties of the Issuers contained in any agreement (including any underwriting
agreement) contemplated by Section 5(n) hereof cease to be true and correct,
(iv) of the receipt by any Issuer of any notification with respect to the
suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Registrable Notes or the Exchange Notes to
be sold by any Participating Broker-Dealer for offer or sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (v) of the happening of any event, the existence of any condition or
any information becoming known that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in or amendments or supplements to such
Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and (vi) of the Issuers’ determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

(d)                                 Use their respective reasonable best efforts
to prevent the issuance of any order suspending the effectiveness of a
Registration Statement or of any order preventing or suspending the use of a
Prospectus or suspending the qualification (or exemption from qualification) of
any of the Registrable Notes or the Exchange Notes to be sold by any
Participating Broker-Dealer, for sale in any jurisdiction, and, if any such
order is issued, to use their respective reasonable best efforts to obtain the
withdrawal of any such order at the earliest practicable date.

 

(e)                                  If a Shelf Registration is filed pursuant
to Section 3 and if requested in writing during the Effectiveness Period by the
managing underwriter or underwriters (if any), the Holders of a majority in
aggregate principal amount of the Registrable Notes being sold in connection
with an underwritten offering or any Participating Broker-Dealer, (i) as
promptly as practicable incorporate in a prospectus supplement or post-effective
amendment such information as the managing underwriter or

 

14

--------------------------------------------------------------------------------


 

underwriters (if any), such Holders, any Participating Broker-Dealer or counsel
for any of them reasonably request to be included therein, (ii) make all
required filings of such prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment, and (iii) supplement or make amendments to such Registration
Statement; provided, however, the Issuers shall not be required to take any
action pursuant to this Section 5(e) that would, in the opinion of counsel for
the Company, reasonably satisfactory to the Initial Purchasers, violate
applicable law.

 

(f)                                    If (1) a Shelf Registration is filed
pursuant to Section 3 hereof, or (2) a Prospectus contained in the Exchange
Offer Registration Statement filed pursuant to Section 2 hereof is required to
be delivered under the Securities Act by any Participating Broker-Dealer who
seeks to sell Exchange Notes during the Applicable Period, furnish to each
selling Holder of Registrable Notes (with respect to a Registration Statement
filed pursuant to Section 3 hereof) and to each such Participating Broker-Dealer
who so requests (with respect to any such Registration Statement) and to their
respective counsel and each managing underwriter, if any, at the sole expense of
the Company, one conformed copy of the Registration Statement or Registration
Statements and each post-effective amendment thereto, including financial
statements and schedules, and, if requested, all documents incorporated or
deemed to be incorporated therein by reference and all exhibits.

 

(g)                                 If (1) a Shelf Registration is filed
pursuant to Section 3 hereof, or (2) a Prospectus contained in the Exchange
Offer Registration Statement filed pursuant to Section 2 hereof is required to
be delivered under the Securities Act by any Participating Broker-Dealer who
seeks to sell Exchange Notes during the Applicable Period, deliver to each
selling Holder of Registrable Notes (with respect to a Registration Statement
filed pursuant to Section 3 hereof), or each such Participating Broker-Dealer
(with respect to any such Registration Statement), as the case may be, their
respective counsel, and the underwriters, if any, at the sole expense of the
Company, as many copies of the Prospectus or Prospectuses (including each form
of preliminary prospectus) and each amendment or supplement thereto and any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Issuers
hereby consent to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders of Registrable Notes or each such
Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers, if any, in connection with the offering and sale of the
Registrable Notes covered by, or the sale by Participating Broker-Dealers of the
Exchange Notes pursuant to, such Prospectus and any amendment or supplement
thereto.

 

15

--------------------------------------------------------------------------------


 

(h)                                 Prior to any public offering of Registrable
Notes or any delivery of a Prospectus contained in the Exchange Offer
Registration Statement by any Participating Broker-Dealer who seeks to sell
Exchange Notes during the Applicable Period, use their respective reasonable
best efforts to register or qualify, and to cooperate with the selling Holders
of Registrable Notes or each such Participating Broker-Dealer, as the case may
be, the managing underwriter or underwriters, if any, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Notes for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any selling Holder, Participating Broker-Dealer, or the managing
underwriter or underwriters reasonably request in writing; provided, however,
that where Exchange Notes held by Participating Broker-Dealers or Registrable
Notes are offered other than through an underwritten offering, the Issuers agree
to cause their counsel to perform Blue Sky investigations and file registrations
and qualifications required to be filed pursuant to this Section 5(h), keep each
such registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Exchange Notes held by Participating Broker-Dealers or
the Registrable Notes covered by the applicable Registration Statement;
provided, however, that no Issuer shall be required to (A) qualify generally to
do business in any jurisdiction where it is not then so qualified, (B) take any
action that would subject it to general service of process in any such
jurisdiction where it is not then so subject or (C) subject itself to taxation
in excess of a nominal dollar amount in any such jurisdiction where it is not
then so subject.

 

(i)                                     If a Shelf Registration is filed
pursuant to Section 3 hereof, cooperate with the selling Holders of Registrable
Notes and the managing underwriter or underwriters, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable Notes
to be sold, which certificates shall not bear any restrictive legends and shall
be in a form eligible for deposit with The Depository Trust Company; and enable
such Registrable Notes to be in such denominations (subject to applicable
requirements contained in the Indenture) and registered in such names as the
managing underwriter or underwriters, if any, or Holders may request.

 

(j)                                     Use their respective reasonable best
efforts to cause the Registrable Notes covered by the Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Registrable Notes, except as may be required solely as a consequence of the
nature of such selling Holder’s business, in which case the Issuers will
cooperate in all respects with the filing of such Registration Statement and the
granting of such approvals; provided that no Issuer shall be required to (A)
qualify generally to do

 

16

--------------------------------------------------------------------------------


 

business in any jurisdiction where it is not then so qualified, (B) take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject or (C) subject itself to taxation in excess of a
nominal dollar amount in any such jurisdiction it is not then so subject.

 

(k)                                  If (1) a Shelf Registration is filed
pursuant to Section 3 hereof, or (2) a Prospectus contained in the Exchange
Offer Registration Statement filed pursuant to Section 2 hereof is required to
be delivered under the Securities Act by any Participating Broker-Dealer who
seeks to sell Exchange Notes during the Applicable Period, upon the occurrence
of any event contemplated by paragraph 5(c)(v) or 5(c)(vi) hereof, as promptly
as practicable prepare and (subject to Section 5(a) hereof) file with the SEC,
at the sole expense of the Company, a supplement or post-effective amendment to
the Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, or file
any other required document so that, as thereafter delivered to the purchasers
of the Registrable Notes being sold thereunder (with respect to a Registration
Statement filed pursuant to Section 3 hereof) or to the purchasers of the
Exchange Notes to whom such Prospectus will be delivered by a Participating
Broker-Dealer (with respect to any such Registration Statement), any such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(l)                                     Use their respective reasonable best
efforts to cause the Registrable Notes covered by a Registration Statement or
the Exchange Notes, as the case may be, to be rated with the appropriate rating
agencies, if so requested by the Holders of a majority in aggregate principal
amount of Registrable Notes covered by such Registration Statement or the
Exchange Notes, as the case may be, or the managing underwriter or underwriters,
if any.

 

(m)                               Prior to the effective date of the first
Registration Statement relating to the Registrable Notes, (i) provide the
Trustee with certificates for the Registrable Notes in a form eligible for
deposit with The Depository Trust Company and (ii) provide a CUSIP number for
the Registrable Notes.

 

(n)                                 In connection with any underwritten offering
of Registrable Notes pursuant to a Shelf Registration, enter into an
underwriting agreement as is customary in underwritten offerings of debt
securities similar to the Notes, and take all such other actions as are
reasonably requested by the managing underwriter or underwriters in order to
expedite or facilitate the registration or the disposition of such Registrable
Notes and, in such connection, (i) make such representations and warranties to,
and covenants with, the underwriters with respect to the business of the Issuers
(including

 

17

--------------------------------------------------------------------------------


 

any acquired business, properties or entity, if applicable), and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, as are customarily made
by issuers to underwriters in underwritten offerings of debt securities similar
to the Notes substantially similar to those included in the Purchase Agreement,
and confirm the same in writing if and when requested; (ii) obtain the written
opinions of counsel to the Issuers, and written updates thereof in form, scope
and substance reasonably satisfactory to the managing underwriter or
underwriters, addressed to the underwriters covering the matters customarily
covered in opinions reasonably requested in underwritten offerings of debt
securities similar to the Notes; (iii) obtain “cold comfort” letters and updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters from the independent certified public accountants of
the Issuers (and, if necessary, any other independent certified public
accountants of the Issuers, or of any business acquired by the Issuers, for
which financial statements and financial data are, or are required to be,
included or incorporated by reference in the Registration Statement), addressed
to each of the underwriters, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings of debt securities similar to the Notes; and (iv) if
an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures no less favorable to the sellers and
underwriters, if any, than those set forth in Section 7 hereof (or such other
provisions and procedures reasonably acceptable to Holders of a majority in
aggregate principal amount of Registrable Notes covered by such Registration
Statement and the managing underwriter or underwriters or agents, if any).  The
above shall be done at each closing under such underwriting agreement, or as and
to the extent required thereunder.  Notwithstanding the foregoing, the Issuers
may delay entering into such agreement in the event that and for a period of
time not to exceed an aggregate of 60 days if (1) the Board of Directors of the
Company determines in good faith that the disclosure of an event at such time
could reasonably be expected to have a material adverse effect on the business,
operations or prospects of the Issuers or (2) the disclosure otherwise relates
to a material business transaction which has not been publicly disclosed and the
Board of Directors of the Company determines that any such disclosure would
jeopardize the success of such transaction.

 

(o)                                 If (1) a Shelf Registration is filed
pursuant to Section 3 hereof, or (2) a Prospectus contained in the Exchange
Offer Registration Statement filed pursuant to Section 2 hereof is required to
be delivered under the Securities Act by any Participating Broker-Dealer who
seeks to sell Exchange Notes during the Applicable Period, make available for
inspection by any Initial Purchaser, any selling Holder of such Registrable
Notes being sold (with respect to a Registration Statement filed pursuant to
Section 3 hereof), or each such Participating Broker-Dealer, as the case may be,
any underwriter participating in any such disposition of Registrable Notes, if
any, and any

 

18

--------------------------------------------------------------------------------


 

attorney, accountant or other agent retained by any such selling Holder or each
such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, or underwriter (any such Initial Purchasers,
Holders, Participating Broker-Dealers, underwriters, attorneys, accountants or
agents, collectively, the “Inspectors”), upon written request, at the offices
where normally kept, during reasonable business hours, all pertinent financial
and other records, pertinent corporate documents and instruments of the Company
and subsidiaries of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Company
and any of its subsidiaries to supply all information (“Information”) reasonably
requested by any such Inspector in connection with such due diligence
responsibilities.  Each Inspector shall agree in writing that it will keep the
Records and Information confidential and that it will not disclose any of the
Records or Information that the Company determines, in good faith, to be
confidential and notifies the Inspectors in writing are confidential, and that
such information will be treated as confidential by it so as not to give rise to
disclosure obligations on the part of the Issuer under SEC Regulation FD, unless
(i) the disclosure of such Records or Information is necessary to avoid or
correct a misstatement or omission in such Registration Statement or Prospectus,
(ii) the release of such Records or Information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, (iii) disclosure
of such Records or Information is necessary or advisable, in the opinion of
counsel for any Inspector, in connection with any action, claim, suit or
proceeding, directly or indirectly, involving or potentially involving such
Inspector and arising out of, based upon, relating to, or involving this
Agreement or the Purchase Agreement, or any transactions contemplated hereby or
thereby or arising hereunder or thereunder, or (iv) the information in such
Records or Information has been made generally available to the public other
than by an Inspector or an “affiliate” (as defined in Rule 405) thereof;
provided, however, that prior notice shall be provided as soon as practicable to
the Company of the potential disclosure of any information by such Inspector
pursuant to clauses (i) or (ii) of this sentence to permit the Company to obtain
a protective order (or waive the provisions of this paragraph (o)) and that such
Inspector shall take such actions as are reasonably necessary to protect the
confidentiality of such information (if practicable) to the extent such action
is otherwise not inconsistent with, an impairment of or in derogation of the
rights and interests of the Holder or any Inspector.

 

(p)                                 Provide an indenture trustee for the
Registrable Notes or the Exchange Notes, as the case may be, and cause the
Indenture or the trust indenture provided for in Section 2(a) hereof, as the
case may be, to be qualified under the TIA not later than the effective date of
the first Registration Statement relating to the Registrable Notes; and in
connection therewith, cooperate with the trustee under any such indenture and
the Holders of the Registrable Notes, to effect such changes (if any) to such
indenture as may be required for such indenture to be so qualified in accordance
with the terms

 

19

--------------------------------------------------------------------------------


 

of the TIA; and execute, and use their respective reasonable best efforts to
cause such trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable such indenture to be so qualified in a timely manner.

 

(q)                                 Comply with all applicable rules and
regulations of the SEC and make generally available to its securityholders with
regard to any applicable Registration Statement, a consolidated earning
statement satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 45 days after the end of any fiscal quarter (or 90 days after the
end of any 12-month period if such period is a fiscal year) (i) commencing at
the end of any fiscal quarter in which Registrable Notes are sold to
underwriters in a firm commitment or best efforts underwritten offering and
(ii) if not sold to underwriters in such an offering, commencing on the first
day of the first fiscal quarter of the Company, after the effective date of a
Registration Statement, which statements shall cover said 12-month periods.

 

(r)                                    Upon consummation of the Exchange Offer
or a Private Exchange, obtain an opinion of counsel to the Issuers, in a form
customary for underwritten transactions, addressed to the Trustee for the
benefit of all Holders of Registrable Notes participating in the Exchange Offer
or the Private Exchange, as the case may be, that the Exchange Notes or Private
Exchange Notes, as the case may be, the related guarantee and the related
indenture constitute legal, valid and binding obligations of the Issuers,
enforceable against the Issuers in accordance with their respective terms,
subject to customary exceptions and qualifications.  If the Exchange Offer or a
Private Exchange is to be consummated, upon delivery of the Registrable Notes by
Holders to the Company (or to such other Person as directed by the Company), in
exchange for the Exchange Notes or the Private Exchange Notes, as the case may
be, the Issuers shall mark, or cause to be marked, on such Registrable Notes
that such Registrable Notes are being cancelled in exchange for the Exchange
Notes or the Private Exchange Notes, as the case may be; in no event shall such
Registrable Notes be marked as paid or otherwise satisfied.

 

(s)                                  Cooperate with each seller of Registrable
Notes covered by any Registration Statement and each underwriter, if any,
participating in the disposition of such Registrable Notes and their respective
counsel in connection with any filings required to be made with the National
Association of Securities Dealers, Inc. (the “NASD”).

 

(t)                                    Use their respective reasonable best
efforts to take all other steps necessary to effect the registration of the
Exchange Notes and/or Registrable Notes covered by a Registration Statement
contemplated hereby.

 

20

--------------------------------------------------------------------------------


 

The Company may require each seller of Registrable Notes as to which any
registration is being effected to furnish to the Company such information
regarding such seller and the distribution of such Registrable Notes as the
Company may, from time to time, reasonably request.  The Company may exclude
from such registration the Registrable Notes of any seller so long as such
seller fails to furnish such information within a reasonable time after
receiving such request.  Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such seller not materially misleading.

 

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of any Issuer, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Issuers, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required.

 

Each Holder of Registrable Notes and each Participating Broker-Dealer agrees by
its acquisition of such Registrable Notes or Exchange Notes to be sold by such
Participating Broker-Dealer, as the case may be, that, upon actual receipt of
any notice from the Company of the happening of any event of the kind described
in Section 5(c)(ii), 5(c)(iv), 5(c)(v), or 5(c)(vi) hereof, such Holder will
forthwith discontinue disposition of such Registrable Notes covered by such
Registration Statement or Prospectus or Exchange Notes to be sold by such Holder
or Participating Broker-Dealer, as the case may be, and in each case,
dissemination of such Prospectus, until such Holder’s or Participating
Broker-Dealer’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 5(k) hereof, or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and has received copies of any amendments or supplements thereto.  In
the event that the Issuers shall give any such notice, each of the Applicable
Period and the Effectiveness Period shall be extended by the number of days
during such periods from and including the date of the giving of such notice to
and including the date when each seller of Registrable Notes covered by such
Registration Statement or Exchange Notes to be sold by such Participating
Broker-Dealer, as the case may be, shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 5(k) hereof or
(y) the Advice.

 

21

--------------------------------------------------------------------------------


 


6.                                       REGISTRATION EXPENSES


 

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuers shall be borne by the Company, whether or not the
Exchange Offer Registration Statement or any Shelf Registration Statement is
filed or becomes effective or the Exchange Offer is consummated, including,
without limitation, (i) all registration and filing fees (including, without
limitation, (A) fees with respect to filings required to be made with the NASD
in connection with an underwritten offering and (B) fees and expenses of
compliance with state securities or Blue Sky laws where required (including,
without limitation, fees and disbursements of counsel in connection with Blue
Sky qualifications of the Registrable Notes or Exchange Notes and determination
of the eligibility of the Registrable Notes or Exchange Notes for investment
under the laws of such jurisdictions (x) where the holders of Registrable Notes
are located, in the case of the Exchange Notes, or (y) as provided in
Section 5(h) hereof, in the case of Registrable Notes or Exchange Notes to be
sold by a Participating Broker-Dealer during the Applicable Period)),
(ii) printing expenses, including, without limitation, expenses of printing
certificates for Registrable Notes or Exchange Notes in a form eligible for
deposit with The Depository Trust Company and of printing prospectuses if the
printing of prospectuses is requested by the managing underwriter or
underwriters, if any, by the Holders of a majority in aggregate principal amount
of the Registrable Notes included in any Registration Statement or in respect of
Registrable Notes or Exchange Notes to be sold by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Issuers and, in the case of a Shelf Registration, reasonable fees and
disbursements of one special counsel for all of the sellers of Registrable Notes
selected by the Holder of a majority in aggregate principal amount of
Registrable Notes covered by such Shelf Registration (exclusive of any counsel
retained pursuant to Section 7 hereof), (v) fees and disbursements of all
independent certified public accountants referred to in Section 5(n)(iii) hereof
(including, without limitation, the expenses of any “cold comfort” letters
required by or incident to such performance), (vi) Securities Act liability
insurance, if the Issuers desire such insurance, (vii) fees and expenses of all
other Persons retained by the Issuers, (viii) internal expenses of the Issuers
(including, without limitation, all salaries and expenses of officers and
employees of the Issuers performing legal or accounting duties), (ix) the
expense of any annual audit, (x) any fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange,
and the obtaining of a rating of the securities, in each case, if applicable and
(xi) the expenses relating to printing, word processing and distributing all
Registration Statements, underwriting agreements, indentures and any other
documents necessary in order to comply with this Agreement.  Notwithstanding the
foregoing, the Issuers shall not pay underwriting or brokerage discounts or
commissions.

 

22

--------------------------------------------------------------------------------


 


7.                                       INDEMNIFICATION AND CONTRIBUTION.


 


(A)                                  EACH OF THE ISSUERS AGREE JOINTLY AND
SEVERALLY, TO INDEMNIFY AND HOLD HARMLESS EACH HOLDER OF REGISTRABLE NOTES AND
EACH PARTICIPATING BROKER-DEALER SELLING EXCHANGE NOTES DURING THE APPLICABLE
PERIOD, AND EACH PERSON, IF ANY, WHO CONTROLS SUCH PERSON OR ITS AFFILIATES
WITHIN THE MEANING OF SECTION 15 OF THE ACT OR SECTION 20 OF THE EXCHANGE ACT
(EACH, A “PARTICIPANT”) AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO
WHICH ANY PARTICIPANT MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE
ACT OR OTHERWISE, INSOFAR AS ANY SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON:


 

(I)                                     ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT MADE BY ANY ISSUER CONTAINED IN ANY APPLICATION OR ANY OTHER DOCUMENT
OR ANY AMENDMENT OR SUPPLEMENT THERETO EXECUTED BY ANY ISSUER BASED UPON WRITTEN
INFORMATION FURNISHED BY OR ON BEHALF OF ANY ISSUER FILED IN ANY JURISDICTION IN
ORDER TO QUALIFY THE NOTES UNDER THE SECURITIES OR “BLUE SKY” LAWS THEREOF OR
FILED WITH THE SEC OR ANY SECURITIES ASSOCIATION OR SECURITIES EXCHANGE (EACH,
AN “APPLICATION”);

 

(II)                                  ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT (OR ANY
AMENDMENT THERETO) OR PROSPECTUS (AS AMENDED OR SUPPLEMENTED IF ANY OF THE
ISSUERS SHALL HAVE FURNISHED ANY AMENDMENTS OR SUPPLEMENTS THERETO) OR ANY
PRELIMINARY PROSPECTUS; OR

 

(III)                               THE OMISSION OR ALLEGED OMISSION TO STATE,
IN ANY REGISTRATION STATEMENT (OR ANY AMENDMENT THERETO) OR PROSPECTUS (AS
AMENDED OR SUPPLEMENTED IF ANY OF THE ISSUERS SHALL HAVE FURNISHED ANY
AMENDMENTS OR SUPPLEMENTS THERETO) OR ANY PRELIMINARY PROSPECTUS OR ANY
APPLICATION OR ANY OTHER DOCUMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO, A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING;

 

and will reimburse, as incurred, the Participant for any legal or other expenses
incurred by the Participant in connection with investigating, defending against
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability or action; provided, however, none of the Issuers will be
liable in any such case to the extent that any such loss, claim, damage, or
liability arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in any Registration Statement (or
any amendment thereto) or Prospectus (as amended or supplemented if any of the
Issuers shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or Application or any amendment or supplement thereto in
reliance upon and in conformity with information relating to any Participant
furnished to the Issuers by such Participant specifically for use therein;
provided further, however, that the Issuers shall not be liable if such untrue
statement or omission or alleged untrue statement or omission was contained or
made in any preliminary prospectus and corrected in the Prospectus or any
amendment or supplement

 

23

--------------------------------------------------------------------------------


 

thereto and the Prospectus does not contain any other untrue statement or
omission or alleged untrue statement or omission of a material fact that was the
subject matter of the related proceeding and any such loss, liability, claim,
damage or expense suffered or incurred by the Participants resulted from any
action, claim or suit by any Person who purchased Registrable Notes or Exchange
Notes which are the subject thereof from such Participant and it is established
in the related proceeding that such Participant failed to deliver or provide a
copy of the Prospectus (as amended or supplemented) to such Person with or prior
to the confirmation of the sale of such Registrable Notes or Exchange Notes sold
to such Person if required by applicable law, unless such failure to deliver or
provide a copy of the Prospectus (as amended or supplemented) was a result of
noncompliance by the Issuers with Section 5 of this Agreement.  The indemnity
provided for in this Section 7 will be in addition to any liability that the
Issuers may otherwise have to the indemnified parties.  The Issuers shall not be
liable under this Section 7 for any settlement of any claim or action effected
without their prior written consent, which shall not be unreasonably withheld.

 


(B)                                 EACH PARTICIPANT, SEVERALLY AND NOT JOINTLY,
AGREES TO INDEMNIFY AND HOLD HARMLESS THE ISSUERS, THEIR DIRECTORS, THEIR
OFFICERS AND EACH PERSON, IF ANY, WHO CONTROLS THE ISSUERS WITHIN THE MEANING OF
SECTION 15 OF THE ACT OR SECTION 20 OF THE EXCHANGE ACT AGAINST ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES TO WHICH THE ISSUERS OR ANY SUCH DIRECTOR,
OFFICER OR CONTROLLING PERSON MAY BECOME SUBJECT UNDER THE ACT, THE EXCHANGE ACT
OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS
IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT OR PROSPECTUS, ANY AMENDMENT OR SUPPLEMENT THERETO, OR ANY PRELIMINARY
PROSPECTUS, OR (II) THE OMISSION OR THE ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, IN EACH
CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE
UPON AND IN CONFORMITY WITH WRITTEN INFORMATION CONCERNING SUCH PARTICIPANT,
FURNISHED TO THE ISSUERS BY THE PARTICIPANT, SPECIFICALLY FOR USE THEREIN; AND
SUBJECT TO THE LIMITATION SET FORTH IMMEDIATELY PRECEDING THIS CLAUSE, WILL
REIMBURSE, AS INCURRED, ANY REASONABLE LEGAL OR OTHER EXPENSES INCURRED BY THE
ISSUERS OR ANY SUCH DIRECTOR, OFFICER OR CONTROLLING PERSON IN CONNECTION WITH
INVESTIGATING OR DEFENDING AGAINST OR APPEARING AS A THIRD PARTY WITNESS IN
CONNECTION WITH ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IN RESPECT
THEREOF.  THE INDEMNITY PROVIDED FOR IN THIS SECTION 7 WILL BE IN ADDITION TO
ANY LIABILITY THAT THE PARTICIPANTS MAY OTHERWISE HAVE TO THE INDEMNIFIED
PARTIES.  THE PARTICIPANTS SHALL NOT BE LIABLE UNDER THIS SECTION 7 FOR ANY
SETTLEMENT OF ANY CLAIM OR ACTION EFFECTED WITHOUT THEIR CONSENT, WHICH SHALL
NOT BE UNREASONABLY WITHHELD.  THE ISSUERS SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH PARTICIPANT, EFFECT ANY SETTLEMENT OR COMPROMISE OF ANY PENDING
OR THREATENED PROCEEDING IN RESPECT OF WHICH SUCH PARTICIPANT IS OR COULD HAVE
BEEN A PARTY, OR INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH PARTICIPANT,
UNLESS SUCH SETTLEMENT (A) INCLUDES AN UNCONDITIONAL WRITTEN RELEASE OF SUCH
PARTICIPANT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SUCH PARTICIPANT,
FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT


 


24

--------------------------------------------------------------------------------



 


MATTER OF SUCH PROCEEDING AND (B) DOES NOT INCLUDE ANY STATEMENT AS TO AN
ADMISSION OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF SUCH
PARTICIPANT.


 


(C)                                  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY UNDER THIS SECTION 7 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION FOR WHICH
SUCH INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 7, SUCH
INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE
INDEMNIFYING PARTY UNDER THIS SECTION 7, NOTIFY THE INDEMNIFYING PARTY OF THE
COMMENCEMENT THEREOF IN WRITING; BUT THE OMISSION TO SO NOTIFY THE INDEMNIFYING
PARTY (I) WILL NOT RELIEVE IT FROM ANY LIABILITY UNDER PARAGRAPH (A) OR (B)
ABOVE UNLESS AND TO THE EXTENT SUCH FAILURE RESULTS IN THE FORFEITURE BY THE
INDEMNIFYING PARTY OF SUBSTANTIAL RIGHTS AND DEFENSES AND (II) WILL NOT, IN ANY
EVENT, RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATIONS TO ANY INDEMNIFIED
PARTY OTHER THAN THE INDEMNIFICATION OBLIGATION PROVIDED IN PARAGRAPHS (A) AND
(B) ABOVE.  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY,
AND IT NOTIFIES THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE
INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT
THAT IT MAY WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED,
TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT IF (I) THE USE OF COUNSEL CHOSEN BY
THE INDEMNIFYING PARTY TO REPRESENT THE INDEMNIFIED PARTY WOULD PRESENT SUCH
COUNSEL WITH A CONFLICT OF INTEREST, (II) THE DEFENDANTS IN ANY SUCH ACTION
INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY COUNSEL THAT THERE MAY BE ONE OR
MORE LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, OR
(III) THE INDEMNIFYING PARTY SHALL NOT HAVE EMPLOYED COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY TO REPRESENT THE INDEMNIFIED PARTY WITHIN
A REASONABLE TIME AFTER RECEIPT BY THE INDEMNIFYING PARTY OF NOTICE OF THE
INSTITUTION OF SUCH ACTION, THEN, IN EACH SUCH CASE, THE INDEMNIFYING PARTY
SHALL NOT HAVE THE RIGHT TO DIRECT THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH
INDEMNIFIED PARTY OR PARTIES AND SUCH INDEMNIFIED PARTY OR PARTIES SHALL HAVE
THE RIGHT TO SELECT SEPARATE COUNSEL TO DEFEND SUCH ACTION ON BEHALF OF SUCH
INDEMNIFIED PARTY OR PARTIES.  AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH
INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF AND APPROVAL
BY SUCH INDEMNIFIED PARTY OF COUNSEL APPOINTED TO DEFEND SUCH ACTION, THE
INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS
SECTION 7 FOR ANY LEGAL OR OTHER EXPENSES, OTHER THAN REASONABLE COSTS OF
INVESTIGATION, SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF, UNLESS (I) THE INDEMNIFIED PARTY SHALL HAVE EMPLOYED
SEPARATE COUNSEL IN ACCORDANCE WITH THE PROVISO TO THE IMMEDIATELY PRECEDING
SENTENCE (IT BEING UNDERSTOOD, HOWEVER, THAT IN CONNECTION WITH SUCH ACTION THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE THAN ONE
SEPARATE COUNSEL (IN ADDITION TO LOCAL COUNSEL) IN ANY ONE ACTION OR SEPARATE
BUT SUBSTANTIALLY SIMILAR ACTIONS IN THE SAME JURISDICTION ARISING OUT OF THE
SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES, DESIGNATED BY PARTICIPANTS WHO SOLD A
MAJORITY IN INTEREST OF THE REGISTRABLE NOTES AND EXCHANGE NOTES SOLD BY ALL
SUCH PARTICIPANTS IN THE CASE OF PARAGRAPH (A) OF THIS SECTION 7 OR THE ISSUERS
IN THE CASE OF PARAGRAPH (B) OF THIS SECTION 7, REPRESENTING THE INDEMNIFIED
PARTIES UNDER SUCH PARAGRAPH (A) OR PARAGRAPH (B), AS THE CASE MAY BE, WHO ARE
PARTIES TO SUCH ACTION OR

 

25

--------------------------------------------------------------------------------


 


ACTIONS) OR (II) THE INDEMNIFYING PARTY HAS AUTHORIZED IN WRITING THE EMPLOYMENT
OF COUNSEL FOR THE INDEMNIFIED PARTY AT THE EXPENSE OF THE INDEMNIFYING PARTY. 
ALL FEES AND EXPENSES REIMBURSED PURSUANT TO THIS PARAGRAPH (C) SHALL BE
REIMBURSED AS THEY ARE INCURRED.  AFTER SUCH NOTICE FROM THE INDEMNIFYING PARTY
TO SUCH INDEMNIFIED PARTY, THE INDEMNIFYING PARTY WILL NOT BE LIABLE FOR THE
COSTS AND EXPENSES OF ANY SETTLEMENT OF SUCH ACTION EFFECTED BY SUCH INDEMNIFIED
PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD), UNLESS SUCH INDEMNIFIED PARTY WAIVED IN
WRITING ITS RIGHTS UNDER THIS SECTION 7, IN WHICH CASE THE INDEMNIFIED PARTY MAY
EFFECT SUCH A SETTLEMENT WITHOUT SUCH CONSENT.


 


(D)                                 IN CIRCUMSTANCES IN WHICH THE INDEMNITY
AGREEMENT PROVIDED FOR IN THE PRECEDING PARAGRAPHS OF THIS SECTION 7 IS
UNAVAILABLE TO, OR INSUFFICIENT TO HOLD HARMLESS, AN INDEMNIFIED PARTY IN
RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT
THEREOF), EACH INDEMNIFYING PARTY, IN ORDER TO PROVIDE FOR JUST AND EQUITABLE
CONTRIBUTION, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED
PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT (I) THE
RELATIVE BENEFITS RECEIVED BY THE INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND
AND THE INDEMNIFIED PARTY ON THE OTHER FROM THE OFFERING OF THE NOTES OR (II) IF
THE ALLOCATION PROVIDED BY THE FOREGOING CLAUSE (I) IS NOT PERMITTED BY
APPLICABLE LAW, NOT ONLY SUCH RELATIVE BENEFITS BUT ALSO THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND AND THE INDEMNIFIED PARTY ON
THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS OR ALLEGED STATEMENTS
OR OMISSIONS THAT RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS IN RESPECT THEREOF).  THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON
THE ONE HAND AND SUCH PARTICIPANT ON THE OTHER SHALL BE DEEMED TO BE IN THE SAME
PROPORTION AS THE TOTAL PROCEEDS FROM THE OFFERING (BEFORE DEDUCTING EXPENSES)
OF THE NOTES RECEIVED BY THE COMPANY BEAR TO THE TOTAL NET PROFIT RECEIVED BY
SUCH PARTICIPANT IN CONNECTION WITH THE SALE OF THE NOTES.  THE RELATIVE FAULT
OF THE PARTIES SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER
THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
COMPANY ON THE ONE HAND, OR THE PARTICIPANTS ON THE OTHER, THE PARTIES’ RELATIVE
INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH STATEMENT OR OMISSION OR ALLEGED STATEMENT OR OMISSION, AND ANY OTHER
EQUITABLE CONSIDERATIONS APPROPRIATE IN THE CIRCUMSTANCES.  THE PARTIES AGREE
THAT IT WOULD NOT BE EQUITABLE IF THE AMOUNT OF SUCH CONTRIBUTION WERE
DETERMINED BY PRO RATA OR PER CAPITA ALLOCATION OR BY ANY OTHER METHOD OF
ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED
TO IN THE FIRST SENTENCE OF THIS PARAGRAPH (D).  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PARAGRAPH (D), NO PARTICIPANT SHALL BE OBLIGATED TO MAKE
CONTRIBUTIONS HEREUNDER THAT IN THE AGGREGATE EXCEED THE TOTAL NET PROFIT
RECEIVED BY SUCH PARTICIPANT IN CONNECTION WITH THE SALE OF THE NOTES, LESS THE
AGGREGATE AMOUNT OF ANY DAMAGES THAT SUCH PARTICIPANT HAS OTHERWISE BEEN
REQUIRED TO PAY BY REASON OF THE UNTRUE OR ALLEGED UNTRUE STATEMENTS OR THE
OMISSIONS OR ALLEGED OMISSIONS TO STATE A MATERIAL FACT, AND NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF

 

26

--------------------------------------------------------------------------------


 


SUCH FRAUDULENT MISREPRESENTATION.  FOR PURPOSES OF THIS PARAGRAPH (D), EACH
PERSON, IF ANY, WHO CONTROLS A PARTICIPANT WITHIN THE MEANING OF SECTION 15 OF
THE ACT OR SECTION 20 OF THE EXCHANGE ACT SHALL HAVE THE SAME RIGHTS TO
CONTRIBUTION AS THE PARTICIPANTS, AND EACH DIRECTOR OF THE ISSUERS, EACH OFFICER
OF THE ISSUERS AND EACH PERSON, IF ANY, WHO CONTROLS THE ISSUERS WITHIN THE
MEANING OF SECTION 15 OF THE ACT OR SECTION 20 OF THE EXCHANGE ACT, SHALL HAVE
THE SAME RIGHTS TO CONTRIBUTION AS THE ISSUERS.


 


8.                                       RULES 144 AND 144A


 

The Issuers covenant and agree that they will file the reports required to be
filed by them under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder in a timely manner in accordance with
the requirements of the Securities Act and the Exchange Act and, if at any time
the Company or any Guarantor is not required to file such reports, the Company
or such Guarantor, as the case may be, will, upon the request of any Holder or
beneficial owner of Registrable Notes, make available such information necessary
to permit sales pursuant to Rule 144A. The Issuers further covenant and agree,
for so long as any Registrable Notes remain outstanding that they will take such
further action as any Holder of Registrable Notes may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Notes without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144(k) under the Securities Act and Rule 144A.

 


9.                                       UNDERWRITTEN REGISTRATIONS


 

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering and shall be reasonably acceptable to the Company.

 

No Holder of Registrable Notes may participate in any underwritten registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 


10.                                 MISCELLANEOUS


 


(A)                                  NO INCONSISTENT AGREEMENTS.  NONE OF THE
ISSUERS HAS, AS OF THE DATE HEREOF, AND NONE OF THE ISSUERS SHALL, AFTER THE
DATE OF THIS AGREEMENT, ENTER INTO ANY AGREEMENT WITH RESPECT TO ANY OF ITS
SECURITIES THAT CONFLICTS WITH THE RIGHTS GRANTED TO THE HOLDERS OF REGISTRABLE
NOTES IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.  THE


 


27

--------------------------------------------------------------------------------



 


RIGHTS GRANTED TO THE HOLDERS HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE
NOT INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF THE ISSUERS’ OTHER
ISSUED AND OUTSTANDING SECURITIES UNDER ANY SUCH AGREEMENTS.  NONE OF THE
ISSUERS WILL ENTER INTO ANY AGREEMENT WITH RESPECT TO ANY OF THEIR SECURITIES
THAT WILL GRANT TO ANY PERSON PIGGY-BACK REGISTRATION RIGHTS WITH RESPECT TO ANY
REGISTRATION STATEMENT.


 


(B)                                 ADJUSTMENTS AFFECTING REGISTRABLE NOTES. 
THE ISSUERS SHALL NOT, DIRECTLY OR INDIRECTLY, TAKE ANY ACTION WITH RESPECT TO
THE REGISTRABLE NOTES AS A CLASS THAT WOULD ADVERSELY AFFECT THE ABILITY OF THE
HOLDERS OF REGISTRABLE NOTES TO INCLUDE SUCH REGISTRABLE NOTES IN A REGISTRATION
UNDERTAKEN PURSUANT TO THIS AGREEMENT.


 


(C)                                  AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR
CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN, OTHERWISE
THAN WITH THE PRIOR WRITTEN CONSENT OF (I) THE ISSUERS, AND (II) (A) THE HOLDERS
OF NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN
OUTSTANDING REGISTRABLE NOTES AND (B) IN CIRCUMSTANCES THAT WOULD ADVERSELY
AFFECT THE PARTICIPATING BROKER-DEALERS, THE PARTICIPATING BROKER-DEALERS
HOLDING NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE EXCHANGE
NOTES HELD BY ALL PARTICIPATING BROKER-DEALERS; PROVIDED, HOWEVER, THAT
SECTION 7 AND THIS SECTION 10(C) MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH HOLDER AND EACH PARTICIPATING
BROKER-DEALER (INCLUDING ANY PERSON WHO WAS A HOLDER OR PARTICIPATING
BROKER-DEALER OF REGISTRABLE NOTES OR EXCHANGE NOTES, AS THE CASE MAY BE,
DISPOSED OF PURSUANT TO ANY REGISTRATION STATEMENT) AFFECTED BY ANY SUCH
AMENDMENT, MODIFICATION OR SUPPLEMENT.  NOTWITHSTANDING THE FOREGOING, A WAIVER
OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT
RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS OF REGISTRABLE NOTES WHOSE
SECURITIES ARE BEING SOLD PURSUANT TO A REGISTRATION STATEMENT AND THAT DOES NOT
DIRECTLY OR INDIRECTLY AFFECT, IMPAIR, LIMIT OR COMPROMISE THE RIGHTS OF OTHER
HOLDERS OF REGISTRABLE NOTES MAY BE GIVEN BY HOLDERS OF AT LEAST A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE NOTES BEING SOLD PURSUANT TO SUCH
REGISTRATION STATEMENT.


 


(D)                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS (INCLUDING, WITHOUT LIMITATION, ANY NOTICES OR OTHER
COMMUNICATIONS TO THE TRUSTEE) PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE
IN WRITING BY HAND-DELIVERY, REGISTERED FIRST-CLASS MAIL, NEXT-DAY AIR COURIER
OR FACSIMILE:


 

(I)                                     IF TO A HOLDER OF THE REGISTRABLE NOTES
OR ANY PARTICIPATING BROKER-DEALER, AT THE MOST CURRENT ADDRESS OF SUCH HOLDER
OR PARTICIPATING BROKER-DEALER, AS THE CASE MAY BE, SET FORTH ON THE RECORDS OF
THE REGISTRAR UNDER THE INDENTURE, WITH A COPY IN LIKE MANNER TO THE INITIAL
PURCHASERS AS FOLLOWS:

 

28

--------------------------------------------------------------------------------


 

Deutsche Bank Securities Inc.
31 West 52nd Street
New York, New York  10019
Facsimile No.:  (212) 797-4869
Attention:  Corporate Finance Department

 

with a copy to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005
Facsimile No.:  (212) 269-5420
Attention:  William M. Hartnett, Esq.

 

(II)                                  IF TO THE INITIAL PURCHASERS, AT THE
ADDRESS SPECIFIED IN SECTION 10(D)(I);

 

(III)                               IF TO THE ISSUERS, AT THE ADDRESS AS
FOLLOWS:

 

Omega Healthcare Investors, Inc.
9690 Deereco Road, Suite 100
Timonium, Maryland 21093
Facsimile No.:  (410) 427-8822
Attention: Robert O. Stephenson

 

with a copy to:

 

Powell, Goldstein, Frazer & Murphy LLP
191 Peachtree, N.E., 16th Floor
Atlanta, Georgia 30303
Facsimile No.:  (404) 572-6999
Attention: Richard H. Miller

 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and upon written confirmation, if
sent by facsimile.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

 


(E)                                  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF
EACH OF THE PARTIES HERETO, THE HOLDERS AND


 


29

--------------------------------------------------------------------------------



 


THE PARTICIPATING BROKER-DEALERS; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL
BE DEEMED TO PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF REGISTRABLE
NOTES IN VIOLATION OF THE TERMS OF THE PURCHASE AGREEMENT OR THE INDENTURE.


 


(F)                                    COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(G)                                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT
THE MEANING HEREOF.


 


(H)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
AS APPLIED TO CONTRACTS MADE AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.


 


(I)                                     SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED,
AND THE PARTIES HERETO SHALL USE THEIR BEST EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 


(J)                                     NOTES HELD BY THE ISSUERS OR THEIR
AFFILIATES.  WHENEVER THE CONSENT OR APPROVAL OF HOLDERS OF A SPECIFIED
PERCENTAGE OF REGISTRABLE NOTES IS REQUIRED HEREUNDER, REGISTRABLE NOTES HELD BY
THE ISSUERS OR THEIR AFFILIATES (AS SUCH TERM IS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) SHALL NOT BE COUNTED IN DETERMINING WHETHER SUCH CONSENT OR
APPROVAL WAS GIVEN BY THE HOLDERS OF SUCH REQUIRED PERCENTAGE.


 


(K)                                  THIRD-PARTY BENEFICIARIES.  HOLDERS OF
REGISTRABLE NOTES AND PARTICIPATING BROKER-DEALERS ARE INTENDED THIRD-PARTY
BENEFICIARIES OF THIS AGREEMENT, AND THIS AGREEMENT MAY BE ENFORCED BY SUCH
PERSONS.


 


(L)                                     ENTIRE AGREEMENT.  THIS AGREEMENT,
TOGETHER WITH THE PURCHASE AGREEMENT AND THE INDENTURE, IS INTENDED BY THE
PARTIES AS A FINAL AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF
THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER


 


30

--------------------------------------------------------------------------------



 


CONTAINED HEREIN AND THEREIN AND ANY AND ALL PRIOR ORAL OR WRITTEN AGREEMENTS,
REPRESENTATIONS, OR WARRANTIES, CONTRACTS, UNDERSTANDINGS, CORRESPONDENCE,
CONVERSATIONS AND MEMORANDA BETWEEN THE HOLDERS ON THE ONE HAND AND THE ISSUERS
ON THE OTHER, OR BETWEEN OR AMONG ANY AGENTS, REPRESENTATIVES, PARENTS,
SUBSIDIARIES, AFFILIATES, PREDECESSORS IN INTEREST OR SUCCESSORS IN INTEREST
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF ARE MERGED HEREIN AND
REPLACED HEREBY.


 


31

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

OMEGA HEALTHCARE INVESTORS, INC.

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

BAYSIDE ALABAMA HEALTHCARE SECOND, INC.

BAYSIDE ARIZONA HEALTHCARE ASSOCIATES, INC.

BAYSIDE ARIZONA HEALTHCARE SECOND, INC.

BAYSIDE COLORADO HEALTHCARE ASSOCIATES, INC.

BAYSIDE COLORADO HEALTHCARE SECOND, INC.

OHI (CONNECTICUT), INC.

BAYSIDE STREET II, INC.

OHI ASSET (CA), LLC

OHI ASSET (FL) TARPON SPRINGS,
PINELLAS PARK & GAINESVILLE, LLC

OHI ASSET (FL), LLC

OHI ASSET (ID), LLC

OHI ASSET (IN), LLC

OHI ASSET (LA), LLC
as Subsidiary Guarantors

 

 

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

OHI ASSET (MI/NC), LLC

OHI ASSET (MO), LLC

OHI ASSET (OH), LLC,OHI ASSET (TX), LLC

OHI ASSET II (CA), LLC

OHI ASSET, LLC

OMEGA ACQUISITION FACILITY I, LLC

OHI (FLORIDA), INC.

OHI SUNSHINE, INC.

LONG TERM CARE ASSOCIATES – ILLINOIS, INC.

OHI (ILLINOIS), INC.

SKILLED NURSING - HERRIN, INC.

SKILLED NURSING - PARIS, INC.

BAYSIDE INDIANA HEALTHCARE ASSOCIATES, INC.

LONG TERM CARE ASSOCIATES – INDIANA, INC.

OHI (INDIANA), INC.

SKILLED NURSING - GASTON, INC.

OHI (IOWA), INC.

OHI (KANSAS), INC.

OMEGA (KANSAS), INC.

NRS VENTURES, LLC

OS LEASING COMPANY

STERLING ACQUISITION CORP.

STERLING ACQUISITION CORP. II

ARIZONA LESSOR - INFINIA, INC.

BAYSIDE STREET, INC.

COLORADO LESSOR - CONIFER, INC.

DELTA INVESTORS I, LLC

DELTA INVESTORS II, LLC

FLORIDA LESSOR - CRYSTAL SPRINGS, INC.
as Subsidiary Guarantors

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

FLORIDA LESSOR - EMERALD, INC.

FLORIDA LESSOR - FIVE FACILITIES, INC.

FLORIDA LESSOR - LAKELAND, INC.

FLORIDA LESSOR - MEADOWVIEW, INC.

FLORIDA LESSOR - WEST PALM BEACH AND SOUTHPOINT, INC.

GEORGIA LESSOR - BONTERRA/PARKVIEW, INC.

INDIANA LESSOR - JEFFERSONVILLE, INC.

INDIANA LESSOR - WELLINGTON MANOR, INC.

JEFFERSON CLARK, INC.

OHI LESSOR WATERFORD & CRESTWOOD, INC.

OHI OF KENTUCKY, INC.

OHI OF TEXAS, INC.

OMEGA TRS I, INC.

TEXAS LESSOR - STONEGATE GP, INC.

TEXAS LESSOR - STONEGATE LIMITED, INC.

TEXAS LESSOR - STONEGATE, L.P.

TEXAS LESSOR - TREEMONT, INC.

WASHINGTON LESSOR - SILVERDALE, INC.

OHIMA, INC.

LONG TERM CARE – MICHIGAN, INC.

LONG TERM CARE – NORTH CAROLINA, INC.

OHI (CLEMMONS), INC.

OHI (GREENSBORO), INC.

SKILLED NURSING - HICKSVILLE, INC.

CENTER HEALTHCARE ASSOCIATES, INC.

CHERRY STREET - SKILLED NURSING, INC.
as Subsidiary Guarantors

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

DALLAS SKILLED NURSING, INC.

HERITAGE TEXARKANA HEALTHCARE ASSOCIATES, INC.

LAKE PARK SKILLED NURSING, INC.

LONG TERM CARE ASSOCIATES - TEXAS, INC.

PARKVIEW - SKILLED NURSING, INC.

PINE TEXARKANA HEALTHCARE ASSOCIATES, INC.

REUNION TEXARKANA HEALTHCARE ASSOCIATES, INC.

SAN AUGUSTINE HEALTHCARE ASSOCIATES, INC.

SOUTH ATHENS HEALTHCARE ASSOCIATES, INC.

WAXAHACHIE HEALTHCARE ASSOCIATES, INC.

WEST ATHENS HEALTHCARE ASSOCIATES, INC.
as Subsidiary Guarantors

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

UBS SECURITIES LLC

 

 

 

 

 

By:

/s/ Michael F. Newcomb II

 

 

Name: Michael F. Newcomb II

 

 

Title: Executive Director, High Yield Capital Markets

 

 

 

 

 

 

By:

/s/ John C. Duggan

 

 

Name: John C. Duggan

 

 

Title: Executive Director, High Yield Capital Markets

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

By:

/s/ Bruce Thompson

 

 

Name: Bruce Thompson

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------